DETAILED ACTION
 
Applicant’s election without traverse of group I, claims 44-49, in the reply filed on 10/4/21 is acknowledged. Applicant has further elected immune related disease as the species of disease, ex-vivo as the species of contact with TL9 agonist, and CPG ODN 2216 as the species of TLR9 agonist. Upon reconsideration, the infectious disease is being included in the examination. Claims 50-55 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
     	Claims 44-49 read on the elected invention and are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 44 is directed to a method of treating or preventing infection, a neoplastic disease, or an immune related disease, with the only recited method step being contacting a TLR9 agonist with a precursor DC.  However, claim 44 is not limited to in vivo contact, i.e. administration of the TLR9 agonist to the patient, since dependent claim 45 specifically recites that said contacting is carried on in vitro.  It is unclear how in vitro contact with a TLR9 agonist with a pre-DC would treat disease in a subject, as required by claim 44. For example, what is admisntered to the subject to effect disease treatment (i.e. the TLR9 agonist, the dendritic cell, a cytokine induced therefrom?). The scope of the claims cannot be established. For the purposes of examination, the claims 
	Claim 49 is indefinite in the recitation that the method further comprises “using” an antigen delivery system.  It is not clear how it is to be used, i.e. is it admisntered to the subject, is it used to isolated pre-DC for in vitro embodiments?  The scope of the claims cannot be established.  Furthermore, the claim recites that the method comprises “one or more” of the recited steps, however, step b, recites that “the antigen delivery system comprises and antibody”.  However, it is unclear exactly what would be encompassed by step b), since no method step is recited.  Is it only practiced in combination with step a)?  A similar issue exists for step c) and d), wherein step d) appears to further limit step c), but the preamble indicates that any of the options can be practiced on their own.
Claim 47 is indefinite for the same reasons set forth above for claim 49, i.e. the preamble indicates the method encompass one of the following, however, step c, seems to only further define the features of step b. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of treating an infection or a neoplastic disease comprising administering to a subject in need thereof a therapeutically effective amount of a TLR9 agonist, wherein the TLR9 agonist stimulates pre-DC to secrete one or more cytokines to thereby activate or increase the subjects immune response, or said method of treating an infection or a neoplastic disease comprising administering to the subject a 
does not reasonably provide enablement for:
A method of treating or preventing an infection, a neoplastic disease or an immune-related disease in a subject in need thereof, the method comprising contacting a therapeutically effective or immuno-effective amount of an TLR9 agonist with a precursor dendritic cell (pre-DC), wherein the TLR9 agonist stimulates the pre-DC to secrete one or more cytokines, to thereby activate or increase the subject's immune response for treating or preventing the infection, the neoplastic disease or the immune-related disease
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims encompass treating infection, neoplastic disease, or any immune related disease in a subject by contacting with a TLR9 agonist in a manner to 
Furthermore, the claims encompass not only treatment, but prevention of disease. This would encompass treating a healthy subject such that no cells are even infected with a pathogen, which would be highly unpredictable). Furthermore, the prevention of diseases such as autoimmune disease is highly unpredictable. For example, even diagnosing autoimmune disease is very difficult, and while some treatments are available a "cure" that protects from autoimmune disease has yet to be discovered (see Progress in Autoimmune Disease Research, 2005, page 7 in particular).See also Quinn which teaches that the early diagnosis of rheumatoid arthritis is very difficult, a pertinent problem being the fact that its most defining feature is chronicity (see Quinn et al., 2001 .). Furthermore, no reliable predictors of rheumatoid arthritis are known (see Quinn et al., 2001, page 57, in particular). Thus, it would be highly unpredictable as to whether a therapy could be used for prevention of disease, as is encompassed by the instant claims.
Given the unpredictability of the art and the breadth of the claims, the instant 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made
Claim(s) 44-49 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0195919.
The ’919 publication teaches a method of treating an infection in a subject in need thereof comprising administering to the subject induced immunogenic dendritic cells which enhance an immune response in the subject (see page 17, 23 and 25, in particular).  The ‘919 publication teaches that the subject is human, and that the dendritic cells can be administered subcutaneously, intramuscularly, or intravenously 
The ‘919 publication also teaches a different embodiment wherein induced tolerogenic dendritic cells are administered to treat autoimmune disease in a subject in need thereof (See page 25, in particular). The ‘919 publication teaches that the induced tolerogenic dendritic cells are produced by contacting dendritic cells or dendritic cell precursors with a tolerogenic stimuli ex-vivo (See pages 13-14, in particular).  The ‘919 publication teaches that the induced tolerogenic dendritic cells can also be contacted with a maturation stimuli, such as TLR agonist, during treatment with the tolerogenic stimulus and prior to administration (i.e. contacting said precursor with a TLR agonist, see page 22, and 32, in particular).  Furthermore, the ‘919 publication also teaches that said tolerogenic DCs which can be contacted with the TLR9 agonist, are immature dendritic cells, which also meets the limitation of a precursor of a dendritic cells (see paragraph 211-212). The ‘919 publication teaches that doing so increases costimulatory molecules on the dendritic cells (i.e. causes them to mature), while maintaining their tolerogenic phenotype (see page 23, in particular). The ‘919 publication also teaches that the dendritic cells present an antigen related to autoimmune disease (See page 22, in particular).  The ‘919 publication teaches that the tolerogenic dendritic cells induce Tregs (i.e. “increase” an immune response in the subject). Furthermore, the ‘919 publication teaches examples wherein TLR agonists that can be used for maturation of said tolerogenic induced dendritic cells include CpG, and the ordinary artisan would at once envisage using CpG (i.e. TLR9 agonists, see Fig. 3b).  Alternatively, it would be obvious to do so. Said TLR9 contact induce cytokine production in DC, since this latent 

No claim is allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644